Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Predicated on the Examiner’s indication that claim 22 was allowable, numerous claims have been cancelled and those that remain are amended to depend directly or indirectly from claim 22 and to be further limiting of the same.
	Claim 22 was indicated as being allowable for the reason that the prior art of record did not disclose the solvent exchange aspect of the claimed method.  In an IDS filed subsequent to the Examiner’s conclusion that claim 22 was patentable, there was included a reference, Crane et al., U.S. Patent # 5,869,727 that not only disclosed a method of preparing polysiloxane-polyether copolymers (albeit ones not conforming with the structural limitations of formula (I) in claim 1) but also mentions solvent replacement of the reaction solvent with ones similar, but not equivalent, to those claimed.  In the approach outlined therein, the reaction solvent is actually removed at a particular point during copolymer formation in vacuo.  In so doing, not only is hydrochloric gas obtained as a by-product of chloroplatinic acid decomposition removed, which helps promote the realization of high molecular weight polymer, but the reaction solvent is evacuated under conditions that will not lead to excessive foaming.
	The aforementioned benefits would seem to be generally desirable so the Examiner sought out descriptions of other attempts to make anticipatory polysiloxane-polyether copolymers in the presence of chloroplatinic acid and where the reaction solvent may not be suitable for the intended end use of the copolymer.  More particularly, the Examiner searched for disclosure of the preparation of anticipatory copolymers where the later combination of the copolymer with solvents correlating with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 14, 2021